NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 12-2902
                                 ___________

                        LLOYD SAMUEL CRAWFORD,
                   a/k/a Lloyd Crawford, a/k/a Steve S. Russel

                                       v.

              ATTORNEY GENERAL OF THE UNITED STATES,
                                                Respondent

                           Lloyed Samuel Crawford,
                                                 Petitioner
                   ____________________________________

                    On Petition for Review of an Order of the
                          Board of Immigration Appeals
                          (Agency No. A035-597-547)
               Immigration Judge: Honorable Margaret Reichenberg
                  ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                               December 21, 2012

             Before: AMBRO, HARDIMAN and ROTH, Circuit Judges

                        (Opinion filed: February 1, 2013)
                             _________________

                                  OPINION
                              _________________
PER CURIAM
       Lloyd Samuel Crawford, a native of Jamaica, petitions for review of a decision of

the Board of Immigration Appeals (BIA). For the reasons below, we will deny the

petition for review.

       In 1979, Crawford was admitted to the United States and became a lawful

permanent resident. In 1990, he was convicted of possession of a controlled substance

with intent to distribute and, in 1997, aggravated assault. In 2011, Crawford was charged

as removable as one convicted of an aggravated felony and for his two convictions for

crimes involving moral turpitude. Proceeding pro se, Crawford denied removability. An

Immigration Judge (IJ) determined that the government had shown by clear and

convincing evidence that Crawford was removable as an aggravated felon for his

conviction for a drug trafficking crime. The IJ also sustained the charge that Crawford

was removable for his convictions for two crimes involving moral turpitude. The IJ

noted that Crawford testified that he did not fear persecution or torture if removed to

Jamaica and determined that, as an aggravated felon, he was not eligible for cancellation

of removal. Crawford appealed.

       The BIA dismissed the pro se appeal. With respect to the drug trafficking charge,

the BIA noted that it could not go beyond the record of conviction to examine Crawford’s

claim that he was ―framed‖ by a police officer. In response to Crawford’s claim that his

criminal attorneys were ineffective for failing to advise him of the immigration

consequences of his pleas, the BIA observed that his convictions were valid as they had

not been vacated or modified. The BIA agreed with the IJ that Crawford was not eligible
                                             2
for cancellation of removal because he had been convicted of an aggravated felony. It

determined that while Crawford asserted that he was hard of hearing and ―slow in

thinking,‖ he did not allege that he would be persecuted or tortured in Jamaica. The BIA

noted that it did not have the authority to grant Crawford relief on humanitarian grounds.

Still proceeding pro se, Crawford filed a petition for review.

       Because Crawford is an aggravated felon—a determination he does not contest—

we lack jurisdiction to review the denial of his claims for relief except for legal and

constitutional claims. See 8 U.S.C. § 1252(a)(2)(C)&(D). Crawford argues that he was

denied a fair hearing when the IJ failed to grant him a continuance despite the fact that he

had pending a post-conviction petition challenging his convictions. The IJ did continue

the hearing several times to give Crawford the opportunity to obtain a lawyer. Moreover,

Crawford did not exhaust this issue before the BIA: he did not challenge the IJ’s refusal

to continue the case. We lack jurisdiction to review unexhausted arguments. 8 U.S.C.

§ 1252(d)(1); Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir. 2003) (citing

Alleyne v. INS, 879 F.2d 1177, 1182 (3d Cir. 2989)). Thus, regardless of whether this

argument raises a constitutional issue, we lack jurisdiction to review it.

       Crawford also argues that the IJ erred in failing to allow him to apply for relief.

He states that he repeatedly asked to apply for cancellation of removal. However,

Crawford is not eligible for cancellation of removal as an aggravated felon. Rodriguez-

Munoz v. Gonzales, 419 F.3d 245, 248 (3d Cir. 2005) (citing 8 U.S.C. § 1229(b)). He

contends that his criminal attorneys were ineffective for failing to advise him of the
                                              3
immigration consequences of his guilty pleas. However, as noted by the BIA,

Crawford’s convictions are final for immigration purposes until they are overturned.

Paredes v. Att’y Gen., 528 F.3d 196, 198-99 (3d Cir. 2008) ―(citing United States v.

Garcia-Echaverria, 374 F.3d 440, 445–46 (6th Cir. 2004); Grageda v. INS, 12 F.3d 919,

921 (9th Cir. 1993); Okabe v. INS, 671 F.2d 863, 865 (5th Cir. 1982); Will v. INS, 447

F.2d 529, 533 (7th Cir. 1971)). To the extent these arguments raise constitutional or legal

issues, they are without merit.

       For the above reasons, we will deny the petition for review. The Government’s

motion to dismiss is denied.




                                            4